SIMPSON, J.-
This was an action for damages for failure to deliver a telegram. There is no bill of exceptions, and the only question raised relates to the overruling of a demurrer to the complaint. The appellant insists that said demurrer should have been sustained, because the telegram, as set out in the complaint, shows that the only obligation on the defendant Avas to transmit the message to Linden and there place it in the mail, while the breach alleged is that said company “failed to deliver said message to the said Jesse Pauley, the addressee therein.” Tf there was error in this ruling, it Avas Avithout injury, as the defendant had the benefit of the construction of the telegram contended for under the charge of the court.' — W. U. Tel. Co. v. Pauley, 157 Ala. 615, 47 South. 654.
The record does not raise the question Avhether every one Avhose stock Avas lost by the overfloAving of the river could sue and recover on account of the failure to deliver. The complaint alleges that the party to whom the telegram was addressed Avas complainant’s agent, in care of the stock, Avith instructions what to do Avhen Avarned that the river was rising, and that the sender of the message also Avas his agent for the purpose of sending warning. The rule that an undisclosed principal can sue for failure to deliver a telegram sent by his agent applies Avhere the message is sent by the agent, for the principal, to a third person. — Thompson on Law of Electricity, § 433.
*583It may be further said that there is no cause of demurrer Avhich specifically raises this point. The eleventh cause raises merely the point that the contract Avas not made Avith the plaintiff, and the complaint alleges that the message Avas sent by the agent of the plaintiff.
The judgment of the court is affirmed.
Tyson, O. J., and Dowdkix and Denson, J.J., concur.